                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

_________________________________________
ALLAN CHIOCCA,                            )
      Plaintiff,                          )
                                          )
VS.                                       ) C.A. NO. 1:19-cv-10482-WGY
                                          )
TOWN OF ROCKLAND, DEIRDRE                 )
HALL, EDWARD KIMBALL, LARRY               )
RYAN, MICHAEL MULLEN, JR.,                )
MICHAEL O’LOUGHLILN, RICHARD              )
PENNY and KARA NYMAN,                     )
      Defendants                          )

                       DEFENDANTS’ JOINT MOTION TO DISMISS
                           PURSUANT TO FED. R. CIV. P. 8

       Pursuant to Rule 8 of the Federal Rules of Civil Procedure, the Defendants, Town of

Rockland, Deirdre Hall, Larry Ryan, Michael Mullen, Jr., Michael O’Loughlin, Richard Penney

and Kara Nyman (the “defendants”) move this Honorable Court to dismiss Plaintiff’s Complaint

for failing to comply with Fed. R. Civ. P. 8. Defendants submit the attached memorandum of law

in support of this motion.

       WHEREFORE, the Defendants most respectfully request that this Honorable Court

dismiss the Plaintiff’s Complaint for failing to comply with Fed. R. Civ. P. 8.




                                                 1
Respectfully submitted,

Defendants,                                                    Defendant.
TOWN OF ROCKLAND, LARRY RYAN,                                  DEIRDRE HALL
MICHAEL MULLEN, JR., MICHAEL O’LOUGHLIN,                       By her Attorney,
RICHARD PENNEY AND KARA NYMAN,                                 Rose Kallor, LLP
By their Attorneys,
PIERCE DAVIS & PERRITANO LLP                                   /S/ Cindy Cieslak
                                                               __________________________
/s/ Jason W. Crotty                                            Cindy Cieslak, BBO #685498
___________________________________                            750 Main Street, Suite 1108-3
John J. Davis, BBO #115890                                     Hartford, CT 06103
Jason W. Crotty, BBO #656313                                   (860) 361-7995
10 Post Office Square, Suite 1100                              ccieslak@rosekallor.com
Boston, MA 02109
(617) 350-0950
jdavis@piercedavis.com
jcrotty@piercedavis.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing, filed through the Electronic Case Filing System, will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing and
that a paper copy shall be served upon those indicated as non-registered participants on April 24,
2019.

                                                       /s/ Jason W. Crotty
                                                       _________________________
                                                       Jason W. Crotty, Esq.




                                                  2
